DAVIS, Judge.
The claimant, Lois Ferris, appeals an order of the Judge of Compensation Claims (JCC), which denied her claim for indemnity benefits and authorization of psychiatric care based upon a finding that her psychiatric condition was not causally related to the *415industrial accident. The JCC determined that the 1994 amendments to sections 440.09(1) and 440.09(l)(a), Florida Statutes, are procedural changes that affect the claimant’s burden of proof, and were therefore applicable to her August 11, 1991, date of accident. The JCC concluded that the claimant did not meet her burden of showing a causal connection between her psychiatric condition and her industrial accident under - sections 440.09(1) and 440.09(l)(a), Florida Statutes (Supp.1994). In the alternative, the JCC determined that the claimant’s psychiatric condition was not causally related to her industrial accident under the more relaxed evidentiary standard in effect prior to the 1994 amendments to section 440.09(1).
Having thoroughly reviewed the record, we hold that the overwhelming evidence supports the JCC’s determination that there is no causal connection between her industrial accident and her psychiatric condition under the evidentiary standard in effect before the 1994 amendments to section 440.09(1). We therefore need not reach the claimant’s argument that the 1994 amendments to sections 440.09(1) and 440.09(l)(a) were not applicable to her claim. We farther find that the JCC’s determination that the claimant sustained a 4% permanent impairment to her knee is supported by competent substantial evidence.
Accordingly, the order of the JCC is AFFIRMED.
BARFIELD, C.J., and KAHN, J., concur.